ORDER

PER CURIAM.
Church Mutual Insurance Company (“insurer”) appeals the judgment of the trial court denying its motion for judgment notwithstanding the verdict and alternative motion for new trial. Insurer claims that Whole Truth Tabernacle United Pentecostal Church (“church”) faded to make a submissible case under a partial loss theory. Church cross appeals the trial court’s judgment dismissing counts of civil conspiracy and fraud against insurer and Bi-State Claims Service, Inc. (“Bi-State”) for failure to state a cause of action.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).